Citation Nr: 0218228	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


(The issue of entitlement to service connection for 
schizophrenia on a de novo basis will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 
1977 to September 1978.

This matter comes before the Board on appeal of a December 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

As will be discussed in further detail below, the veteran 
has submitted new and material evidence with which to 
reopen his claim for service connection for schizophrenia.  
The Board is currently undertaking additional development 
on the reopened issue pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When the development 
actions are completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  See 
67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  A Board decision dated in February 1982 denied 
entitlement to service connection for psychiatric 
disability.

2.  A Board decision of May 1989 continued the denial of 
service connection for psychiatric disability.

3.  A VA decision of July 1998 continued the denial of 
service connection for psychiatric disability, including 
schizophrenia.

4.  The evidence added to the record since the July 1998 
rating decision includes evidence which is not duplicative 
or cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
instant claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)) was enacted.  
The VCAA appears to have left intact the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA 
promulgated final regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for revisions pertaining to claims 
to reopen based on the submission of new and material 
evidence, as in this case, the final regulations are 
effective November 9, 2000, and "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  With respect to 
claims to reopen based on the submission of new and 
material evidence, the revisions provide for a limited 
duty on the part of VA to assist the veteran in obtaining 
evidence in support of his claim, but only for those 
claims filed on or after August 29, 2001; the veteran's 
claim was received in January 2000. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).  Service incurrence of psychoses 
during peacetime service after December 31, 1946, may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Generally, a claim which has been denied in an unappealed 
Board or rating decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991 & 
Supp. 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States 
Court of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).  (The Board notes that 38 C.F.R. § 3.156(a) 
was recently amended in August 2001.  However, that 
amendment is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim in the instant appeal was received in January 
2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" 
if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" 
evidence is evidence which bears directly and 
substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for psychiatric disability was denied 
in a Board decision dated in February 1982.  A Board 
decision dated in May 1989 continued the denial of service 
connection for psychiatric disability.  A VA decision of 
July 1998 continued the denial of service connection for 
psychiatric disability, including schizophrenia. 
Accordingly, the February 1982 and May 1989 Board 
decisions, and the July 1998 VA rating decision are final; 
the veteran does not contend otherwise.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.204, 20.1103 
(2002).

As a result, service connection for schizophrenia may now 
be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the July 1998 rating 
decision included service medical records showing that the 
veteran was hospitalized for seven days in August 1978 
after he was discovered appearing confused and emotionally 
upset.  He reported having used marijuana, phencyclidine 
(PCP), and lysergic acid diethylamide intermittently since 
the age of 13, and admitted to using PCP before his 
hospitalization.  The veteran was discharged with a 
diagnosis of toxic psychosis (recovered) and schizoid 
personality.  He was thereafter hospitalized for six days 
in September 1978 for abnormal behavior, and admitted to 
using marijuana and PCP the night before the 
hospitalization.  He was again discharged with a diagnosis 
of toxic psychosis (recovered) and schizoid personality.  
The veteran's DD Form 214N indicates that he was 
discharged for unsuitability based on personality 
disorders.

The evidence on file in July 1998 also included VA 
treatment reports for March 1979 to November 1980 which 
show that the veteran was admitted from March 1979 to May 
1979 for inappropriate behavior; the records show that the 
veteran admitted to the recent use of marijuana and PCP, 
and his discharge diagnosis was PCP-induced psychosis 
versus schizoaffective schizophrenia.  He was also 
admitted in July 1980 for continued psychiatric problems 
and was discharged with a diagnosis of schizophrenia.

The evidence of record at the time of the 1998 rating 
decision also included the report of a July 1981 VA 
examination, at which time the examiner noted that there 
was no evidence during the interview of symptoms 
suggestive of a schizophrenic process; he indicated 
instead that the evidence and interview suggested the 
possibility of a schizoid personality.  The examiner 
concluded that he agreed with the veteran's service and VA 
treating physicians that the veteran may have suffered a 
toxic psychosis related to PCP and marijuana use.  The 
examiner diagnosed the veteran with schizoid personality.

The evidence on file at the time of the July 1998 rating 
decision also included the report of a March 1988 
psychiatric evaluation of the veteran by D.S., M.D.  Dr. 
D.S. noted that the veteran's first psychiatric episode 
occurred in service, and he diagnosed the veteran with 
chronic paranoid schizophrenia.  Dr. D.S. noted that the 
veteran denied using any drugs around the time of his 
psychiatric episodes in service, and concluded that the 
veteran invented the idea of telling his service 
physicians that he was using PCP as an attempt to explain 
the foreign feelings he was experiencing; he opined that 
this event represented the onset of the veteran's 
psychosis.

Pertinent evidence added to the record since the 1998 
rating decision includes, inter alia, an August 2001 
statement signed by D.A., M.D.  Dr. D.A. indicates that 
the veteran had a diagnosis of paranoid schizophrenia, and 
he concluded that it was likely that the veteran's current 
psychiatric disability was in the same category as the 
illness the veteran was diagnosed with and treated for at 
discharge.  The Board concludes that Dr. D.A.'s statement 
is new and material, inasmuch as the opinion is 
essentially corroborative of the report of Dr. D.S.' March 
1988 psychiatric evaluation, and arguably links the 
veteran's current psychiatric disability to his period of 
military service.  See Paller v. Principi, 3 Vet. App. 535 
(1992).  Accordingly, Dr. D.A.'s opinion bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
entitlement to service connection for schizophrenia is 
reopened.


ORDER

New and material evidence having been submitted, reopening 
of the claim for service connection for schizophrenia is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

